UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1978



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

PAUL FRANKLIN CASSELL,

                                             Claimant - Appellant,

          versus


505 VICTOR STREET, EDEN, LEAKSVILLE TOWNSHIP,
ROCKINGHAM COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon; 307
CHERRY STREET, EDEN, LEAKSVILLE TOWNSHIP,
ROCKINGHAM COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon; 753
DAVIS STREET, EDEN, LEAKSVILLE TOWNSHIP,
ROCKINGHAM COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon; 703
OSBORNE STREET, EDEN, LEAKSVILLE TOWNSHIP,
ROCKINGHAM COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon; 511
VICTOR STREET, EDEN, LEAKSVILLE TOWNSHIP,
ROCKINGHAM COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon; 182
SOUTH BEESON ROAD, EDEN, LEAKSVILLE TOWNSHIP,
ROCKINGHAM COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon; 1.00
ACRE LOCATED ON SOUTH BEESON ROAD, EDEN,
LEAKSVILLE TOWNSHIP, ROCKINGHAM COUNTY, NORTH
CAROLINA,   with    all    appurtenances   and
improvements thereon; 1 ACRE MORE OR LESS
LOCATED IN RIDGEWAY MAGISTERIAL DISTRICT,
HENRY COUNTY, VIRGINIA, with all appurtenances
and improvements thereon; 1.698 ACRES LOCATED
ON   SATURN   DRIVE,    IRISBURG   MAGISTERIAL
DISTRICT, HENRY COUNTY, VIRGINIA, with all
appurtenances and improvements thereon; 4.89
ACRES    LOCATED    IN    RIDGEWAY    MAGISTERIAL
DISTRICT, HENRY COUNTY, VIRGINIA, with all
appurtenances and improvements thereon; TWO
TRACTS CONTAINING 18.22 ACRES AND 14.65 ACRES
LOCATED IN RIDGEWAY MAGISTERIAL DISTRICT,
HENRY COUNTY, VIRGINIA, with all appurtenances
and    improvements     thereon;    TWO    TRACTS
CONTAINING 102.54 ACRES AND .90 ACRES LOCATED
IN   RIDGEWAY    MAGISTERIAL    DISTRICT,   HENRY
COUNTY, VIRGINIA, ALL KNOWN AS 1051 POWELL
ROAD, with all appurtenances and improvements,

                                                          Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-00-419)


Submitted:   November 7, 2002            Decided:   November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Franklin Cassell, Appellant Pro Se. Lynne P. Klauer, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Paul Franklin Cassell appeals the district court’s decree and

judgment of forfeiture.     We have reviewed the record and find no

reversible error.      Accordingly, we grant Cassell’s motion to

supplement the record on appeal and affirm on the reasoning of the

district court.      See United States v. Cassell, No. CA-00-419

(M.D.N.C. July 18, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3